       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 1 of 22




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Leroy Edwards,

                        Plaintiff,     Case No. 1:19-cv-00339

 v.                                    Michael L. Brown
                                       United States District Judge
 Publix Supermarkets, Inc.,

                        Defendant.

 ________________________________/

                          OPINION & ORDER

      Plaintiff Leroy Edwards claims Defendant Publix Supermarkets,

Inc. fired him because of his race. The Magistrate Judge recommends

granting Defendant’s motion for summary judgment. (Dkt. 82.) Plaintiff

objects to the Magistrate Judge’s Report and Recommendation (“R&R”).

(Dkt. 86.)   The Court overrules Plaintiff’s objections and adopts the

Magistrate Judge’s R&R.

I.    Background

      Defendant employs drivers to deliver groceries to its stores. Drivers

often make more than one delivery in a day. At the start of the day,

drivers go to Defendant’s dispatch office for their first delivery. (Dkt. 55
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 2 of 22




at 37:1–23.) Drivers may be able to select their first run from a list of

possible runs that dispatch provides, with selection by seniority. (Id.)

After completing their first deliveries, drivers return to the dispatch

office for additional deliveries, also called “second runs” or “return trips.”

Defendant has a policy — referred to as the “next-most-likely, on-time

delivery policy” — that controls the assignment of these deliveries. (Id.

at 43:8–44:11.) As part of this policy, the dispatcher assigns a delivery

to a returning driver after considering the number of remaining

deliveries for that day and the remaining hours that driver may work

pursuant to Department of Transportation requirements.            (Id.)   The

parties dispute whether drivers had any say in this process for second

deliveries. Plaintiff says drivers could choose them. (Dkt. 64 at 54:6–9.)

Defendant says dispatchers always made the decision. (Dkt. 55 at 43:8–

44:11.) Defendant, however, acknowledges its policy was loosely enforced

for some period of time. (Id.)

     In early 2018, Defendant attempted to enforce its assignment policy

more thoroughly. (Id.) As part of this, it placed a flier in its dispatch

office to outline the requirements of the run-assignment policy. (Dkts. 55

at 43:8–44:11; 122.) Plaintiff claimed at summary judgment that he



                                      2
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 3 of 22




never heard of this policy and never saw the flier in the dispatch office.

(Dkt. 57-1 ¶¶ 14–18.) But, as discussed below, the Magistrate Judge also

properly found that Plaintiff had already admitted these facts by refusing

to respond to Defendant’s Request for Admissions. (Dkt. 82 at 8 n.5.)

Plaintiff insists that drivers were always allowed a choice on their second

runs. (Id.)

     Plaintiff worked for Defendant for nearly thirty years. (See Dkt. 64

at 16:3–12.) He was well-liked. (Dkt. 57-2 ¶ 3.) In 2015, he had an

accident while making a delivery. (Dkt. 64 at 18:5–8.) While driving

near the interchange of Highway 285 and Georgia State Highway 400, a

car clipped the wheel of the truck he was driving causing him to lose

control. (Id. at 18:16–22.) His truck went over the highway divider and

hit a tow truck. (Id. at 19:2–4.) He was injured and continues to suffer

hip pain and symptoms of acute stress disorder. (Dkt. 57-2 ¶ 4.)

     Plaintiff eventually returned to work as a driver. In April 2018, he

went to the dispatch office for a second run. A dispatcher assigned him

a delivery that required him to drive near the site of his previous

accident. (Dkt. 64 at 44:13–48:1.) Plaintiff told the dispatcher he felt

uncomfortable driving in that area, and the dispatcher gave him a



                                    3
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 4 of 22




different delivery. (Dkt. 54 at 55:20–56:10, 61:8–10.) The dispatcher

then emailed a supervisor to ask whether he should do this again if

Plaintiff made a similar request. (Id.) The supervisor told the dispatcher

not to do so, as Defendant needed to enforce its run-assignment policy.

(Id.) Defendant claims this was the first time Plaintiff’s supervisors

learned Plaintiff did not want to drive near the scene of his prior accident.

(See Dkts. 55 at 27:2–16; 50 at 22:13–22; 54 at 59:3–60:8.) Defendant

says they were previously aware. (Dkt. 57-1 ¶ 23.)

     Plaintiff later spoke with Shannon Horne, one of his supervisors.

Defendant says Mr. Horne reminded Plaintiff of the need to follow the

next-most-likely, on-time delivery policy.      (See Dkt. 50 at 25:3–25.)

Plaintiff claims Mr. Horne asked him why he refused a run, and he told

her he had not done so. (Dkt. 64 at 48:2–24.)

     In May 2018, Plaintiff came to the dispatch office to seek a second

run. (Dkt. 57-1 ¶ 25.) The dispatcher assigned him a run near the

285/400 interchange. (Id.) Plaintiff claims it was the same route he had

been allowed to avoid before. (Dkt. 57-1 ¶ 25.) Plaintiff told David

Bullard, a lead person in dispatch, that he felt uncomfortable taking that

run. (Dkt. 53 at 36:4–37:6.) Mr. Bullard called Charles Williams, the



                                     4
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 5 of 22




head of the dispatch department. (Id.) Mr. Williams, Mr. Bullard, and

Plaintiff spoke on the phone for half an hour. (Dkt. 55 at 58:19–60:19.)

They talked about Plaintiff taking a different route to get to the store.

(Id.) Plaintiff suggested taking a run that did not go near the 285/400

interchange.   (Id.)   Mr. Williams rejected that idea.      Based on the

conversation, Mr. Williams determined that Plaintiff refused to complete

his assigned run: “Even when presented with multiple options, [Plaintiff]

refused all options that were given to him to complete that trip.” (Id. at

79:10–20.) Defendant fired Plaintiff the next day for insubordination.

(Dkt. 57-1 ¶ 31.)

     Plaintiff filed a claim with the Equal Employment Opportunity

Commission, alleging he was fired because of his race. (Dkt. 45-3 at 130.)

After that claim was denied, Plaintiff sued.       (Dkt. 1.)    Though he

originally brought multiple claims, the only claim currently before the

Court is his Title VII unlawful termination claim. See 42 U.S.C. § 2000e-

2. The Magistrate Judge found that, although Plaintiff made a prima

facie showing of unlawful termination, Defendant presented legitimate,

nondiscriminatory      reasons   for    firing   Plaintiff     (specifically,

insubordination), and Plaintiff failed to show that reason was pretextual.



                                    5
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 6 of 22




The Magistrate Judge recommends granting Defendant’s motion for

summary judgment.

II.   Standard of Review

      When a party objects to an R&R, the district court must review de

novo any part of the Magistrate Judge’s disposition that is the subject of

a proper objection. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b). “Parties

filing objections to a magistrate’s report and recommendation must

specifically identify those findings objected to.” Marsden v. Moore, 847

F.2d 1536, 1548 (11th Cir. 1988). If an objection fails to identify the

specific findings or a specific basis for the objection, a court need not

consider it. See id.

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      A factual dispute is genuine if the evidence would allow a

reasonable jury to find for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it is “a legal

element of the claim under the applicable substantive law which might



                                     6
         Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 7 of 22




affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact that should be decided at trial.

Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). A moving party

meets this burden merely by “ ‘showing’ — that is, pointing out to the

district court — that there is an absence of evidence to support the

nonmoving party’s case.” Celotex, 477 U.S. at 325. The movant, however,

need not negate the other party’s claim. Id. at 323. In determining

whether the moving party has met this burden, a court must view the

evidence and all factual inferences in the light most favorable to the party

opposing the motion. Johnson v. Clifton, 74 F.3d 1087, 1090 (11th Cir.

1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475



                                       7
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 8 of 22




U.S. 574, 587 (1986). Ultimately, there is no “genuine [dispute] for trial”

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts in the favor of the non-

movant. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

III. Plaintiff’s Objections to the Magistrate Judge’s Factual
     Findings

     Plaintiff makes four objections to the Magistrate Judge’s statement

of the facts. First, the Magistrate Judge found that Plaintiff’s supervisors

were unaware before April 2018 that Plaintiff did not want to drive near

the scene of his prior accident. (Dkt. 82 at 9.) The Magistrate Judge cited

deposition testimony in which Plaintiff’s supervisors (Charles Williams,

Shannon Horne, and Leonard Harris) testified the April 2018 incident

was the first time they learned Plaintiff had concerns about driving over

the 285/400 interchange. (Dkts. 50 at 22:23–23:2; 54 at 60:4–8; 55:27:14–

16.) Plaintiff claims his supervisors knew he did not feel comfortable

driving near the scene of his accident. He cites his own deposition and


                                     8
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 9 of 22




the depositions of Michael Bullard, a dispatch supervisor, and Robert

Porter, a former Publix driver.

     In the cited portion of Mr. Bullard’s deposition, the witness

discussed the May 2018 conversation he had with Plaintiff and Mr.

Williams. That testimony shows Mr. Williams had some knowledge in

May 2018 about Plaintiff’s concerns with driving near the 285/400

interchange. But Mr. Williams’s knowledge of Plaintiff’s concerns in May

2018 is consistent with him learning of them in April 2018. So, Mr.

Bullard’s testimony and the Magistrate Judge’s recommendation are

consistent. Plaintiff also testified that he felt uncomfortable taking the

route that took him near 285/400 interchange. (Dkt. 64 at 46:14–18.) His

testimony does not show his supervisors knew of his reservations.

     Mr. Porter’s testimony, however, may contradict the supervisors’

accounts. Mr. Porter testified that “everybody in dispatch knows and

knew that [Plaintiff] did not go over 400/285.” (Dkt. 66 at 29:16–19.) It

is unclear that Plaintiff’s supervisors are encompassed within the

employees in dispatch to whom Mr. Porter was referring, especially given

the supervisors’ testimony that they were unaware.           In fact, his

testimony appears to refer to the dispatchers, not supervisors. Even so,



                                    9
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 10 of 22




read in the light most favorable to Plaintiff, the Court considers that

Plaintiff’s supervisors knew Plaintiff was uncomfortable with the

285/400 interchange before April 2018.

     Second, the Magistrate Judge found that Shannon Horne spoke to

Plaintiff about the April 2018 incident and reminded him of the need to

follow Defendant’s process for taking the next-most-likely, on-time

delivery. Plaintiff objects, claiming the conversation consisted only of Mr.

Horne accusing Plaintiff of refusing a run. (See Dkt. 64 at 48:2–17.) Both

Mr. Horne and Mr. Williams testified that Mr. Horne told Plaintiff in that

conversation of the need to follow the policy. (See Dkts. 50 at 25:14–25;

55 at 31:3–8.)    In Plaintiff’s deposition, however, he described that

conversation as Mr. Horne asking him why he refused a run and him

responding that he did not refuse it. (Dkt. 64 at 48:2–24.) Plaintiff’s

deposition does not directly refute Mr. Horne’s and Mr. Williams’s

accounts. But still, construed most favorably to Plaintiff, there is a

dispute over whether Mr. Horne told Plaintiff about the need to follow

the policy.

     Third, the Magistrate Judge found that in May 2018, after Mr.

Bullard and Plaintiff called Mr. Williams to discuss the run near the



                                    10
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 11 of 22




285/400 interchange, Mr. Williams viewed Plaintiff’s behavior as an

impasse. (Dkt. 82 at 12.) The Magistrate Judge stated that Mr. Williams

warned Plaintiff he could face discharge.      (Id.)   Plaintiff claims Mr.

Williams only told him that he could face “ramifications,” not discharge.

The Court makes little of this objection — a ramification could be

discharge.   Still, when relevant, the Court holds in mind whatever

distinction exists there.

     Last, the Magistrate Judge found that Plaintiff failed to show

another driver, Matthew Davidson, refused to take runs near a location

in which he had been in an accident. Plaintiff claims Mr. Porter, the

former driver, testified that Mr. Davidson refused to take runs in the area

near his own accident. (Dkt. 66 at 78:6–15.) This objection speaks to the

Magistrate Judge’s finding that Mr. Davidson was not similarly situated

to Plaintiff, an element of a prima facie unlawful termination claim. The

Magistrate Judge also found, however, that another driver, Dick Reckon,

was similarly situated to Plaintiff, meaning Plaintiff stated a prima facie

case. If the Court accepts Mr. Reckon as similarly situated to Plaintiff,

then the Court determining whether Mr. Davidson was similarly situated

would not change the analysis either way. Since the Court below accepts



                                    11
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 12 of 22




Mr. Reckon as similarly situated, the objection regarding Mr. Davidson

is irrelevant.

IV.   Discussion

      Plaintiff claims Defendant fired him because of his race in violation

of Title VII, 42 U.S.C. § 2000e-2(a).       With no direct evidence of

discrimination, a court applies the three-part McDonnell Douglas test.1

See Benjamin v. SNF Holding Co., 602 F. App’x 758, 762 (11th Cir. 2015)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Under

this framework, a plaintiff must first make a prima facie case of

discrimination. See Pennington v. City of Huntsville, 261 F.3d 1262, 1266

(11th Cir. 2001).    If made, the defendant can provide legitimate,

nondiscriminatory reasons for why it took the employment action. Id.

Upon the defendant showing these reasons, the plaintiff can show

defendants’ reasons are pretextual. Id.




1  A plaintiff can also survive summary judgment by presenting a
“convincing mosaic” of intentional discrimination. See Smith v. Lockheed
Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2001). The Magistrate
Judge found Plaintiff failed to do so and Plaintiff did not object to that
finding. This Court also does not think that Plaintiff has shown a
convincing mosaic of intentional discrimination.

                                    12
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 13 of 22




       A.   Prima Facie Case

       To make a prima facie Title VII discrimination case, a plaintiff must

show “(1) that she belongs to a protected class, (2) that she was subjected

to an adverse employment action, (3) that she was qualified to perform

the job in question, and (4) that her employer treated ‘similarly situated’

employees outside her class more favorably.” Lewis v. City of Union City,

Ga., 918 F.3d 1213, 1220–21 (11th Cir. 2019). Defendant does not contest

the first three factors, conceding that Plaintiff is part of a protected class;

was subjected to an adverse employment action; and could perform the

job.

       The Eleventh Circuit discussed the standard for similarly situated

employees in Lewis, 918 F.3d at 1226–28. The Eleventh Circuit stated

that a plaintiff must show comparators that are similarly situated in “all

material respects.” Id. at 1227. Similarly situated comparators

       will have engaged in the same basic conduct (or misconduct)
       as the plaintiff; will have been subject to the same
       employment policy, guideline, or rule as the plaintiff; will
       ordinarily (although not invariably) have been under the
       jurisdiction of the same supervisor as the plaintiff; [and] will
       share the plaintiff’s employment or disciplinary history.

Id. at 1227–28 (citations omitted).




                                      13
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 14 of 22




       The Magistrate Judge found Plaintiff offered one similarly situated

comparator, Dick Reckon. The Magistrate Judge looked to testimony

showing Mr. Reckon would refuse to take assigned runs and management

did not terminate him as a result. (Dkt. 64 at 82:4–7; 66 at 72:6–16.) The

Magistrate Judge reasoned Defendant employed Mr. Reckon; subjected

him to the same policies as Plaintiff, including not being able to choose

his second run; and allowed him to refuse an assigned run without facing

adverse consequences.      As a result, Plaintiff and Mr. Reckon were

similarly situated. No party objects to this finding and the Court adopts

it.2

       B.   Legitimate, Nondiscriminatory Reasons

       The Magistrate Judge found Defendant presented a legitimate,

nondiscriminatory reason for firing Plaintiff – his refusal to accept an

assigned run on May 8, 2018.        The Magistrate Judge reasoned that

Defendant prohibits employees from not following a supervisor’s

instructions.   Under Defendant’s run-assignment policy, dispatchers




2Plaintiff also submitted other potential comparators. This Court does
not discuss those comparators because Plaintiff’s claim proceeds
regardless.


                                     14
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 15 of 22




assigned drivers runs. Defendant fired Plaintiff for breaching that policy.

Put another way, Mr. Williams told Plaintiff to take a run and Mr.

Williams thought Plaintiff refused to take that run. Plaintiff claims

Defendant’s explanation is “unworthy of credence,” or illegitimate,

because he never refused to take a run.        At this stage, however, a

defendant’s burden is only to proffer a legitimate, nondiscriminatory

reason, not to show that reason is why it fired the plaintiff. See Combs

v. Plantation Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997) (“[T]o satisfy

this intermediate burden, the employer need only produce admissible

evidence which would allow the trier of fact rationally to conclude that

the employment decision had not been motivated by discriminatory

evidence.” (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

254 (1981)).   Defendant has met that burden by offering Plaintiff’s

insubordination as a reason.

     C.    Pretext

     Since Defendant has articulated a legitimate, nondiscriminatory

reason for terminating Plaintiff, Plaintiff must show Defendant’s reasons

are pretextual.    To establish pretext, a plaintiff must show the

defendant’s given reasons were not the real reasons for the employment



                                    15
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 16 of 22




action. See Jackson v. Ala. State Tenure Comm’n, 405 F.3d 1276, 1290

(11th Cir. 2005). In other words, a plaintiff must “cast sufficient doubt

on the defendant’s proffered nondiscriminatory reasons to permit a

reasonable fact-finder to conclude that the employer’s proffered

legitimate reasons were not what actually motivated its conduct.”

Combs, 106 F.3d at 1538 (internal quotation marks and citation omitted).

Plaintiff may do so “either directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly

by showing that the employer’s proffered explanation is unworthy of

credence.” Id. at 1543 (citing Burdine, 450 U.S. at 254. Under the latter

approach, Plaintiff must show “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s

legitimate reasons for its actions that a reasonable factfinder could find

them unworthy of credence.” Jackson, 405 F.3d at 1289 (quoting Combs,

106 F.3d at 1538).

     Responding to Defendant’s motion for summary judgment, Plaintiff

offered four reasons why his purported termination for insubordination

was pretextual: (1) Defendant required employees to attend a diversity

training; (2) many African American drivers have resigned since



                                    16
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 17 of 22




Plaintiff’s termination; (3) Defendant tasked Mr. Williams with its “dirty

work”; and (4) African American employees were afraid to disclose acts

of racial bias for fear of retaliation. The Magistrate Judge rejected these

assertions as either unsupported or irrelevant. She found Defendant’s

holding a diversity training does not show racial bias or that it fired

Plaintiff because he is African American. Neither do Plaintiff’s claims

that numerous African American drivers have resigned since his

termination or that African American employees were allegedly afraid to

disclose acts of racial bias. And the Magistrate Judge found that Mr.

Williams’s alleged motivations do not show Defendant fired Plaintiff

because of his race.

     The Magistrate Judge also noted evidence that undercut Plaintiff’s

contention that Defendant fired him because of his race. For instance,

Plaintiff stated that he did not believe the dispatcher assigned him the

run in May 2018 because of his race. (Dkt. 64 at 120:5–21.) Plaintiff also

testified that Defendant permits African-American drivers to circumvent

the run-assignment policy without being fired. (Id. at 88:7–89:3.) The

Magistrate Judge concluded that Plaintiff may have shown that some

dispatchers would allow drivers to circumvent Defendant’s modified



                                    17
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 18 of 22




policy. But that does not mean Defendant fired him because he is African

American or that Defendant disciplines African American drivers more

severely than other drivers. Plaintiff did not specifically object to these

findings. The Court agrees with them and adopts them.

     Plaintiff objects to the Magistrate Judge’s findings.       He claims

(1) he was not insubordinate; (2) the policy was never in effect; and

(3) there were other disciplinary actions available short of termination.

Plaintiff is either wrong or his objections do not show pretext. First,

Plaintiff claims he never refused the run in May 2018 and that he offered

to make the delivery through another route. But ultimately, whether

Plaintiff refused the run does not matter.       The inquiry is whether

Defendant believed Plaintiff had been insubordinate.          See Rojas v.

Florida, 285 F.3d 1339, 1342 (11th Cir. 2002) (“We are not interested in

whether the conclusion is a correct one, but whether it is an honest one.”);

Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991)

(“That the employee did not in fact engage in misconduct reported to the

employer is irrelevant to the question whether the employer believed the

employee had done wrong.” (citing Hawkins v. Ceco Corp., 883 F.2d 977,

980 n.2 (11th Cir. 1989))). Mr. Williams testified that Plaintiff refused



                                    18
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 19 of 22




the run. Plaintiff presents no evidence that Mr. Williams did not believe

Plaintiff had been insubordinate. In fact, Plaintiff even admits that Mr.

Williams told him there would be ramifications for not taking the run.

Plaintiff’s claim thus fails.

      What is more, Plaintiff also has the obligation to show

discrimination was the real reason Defendant fired him.          Hornsby-

Culpepper v. Ware, 906 F.3d 1302, 1312 (11th Cir. 2018) (“A reason is not

pretext for discrimination unless it is shown both that the reason was

false, and that discrimination was the real reason.” (citations and

quotation marks omitted)). Plaintiff has presented no such evidence in

his objections. The evidence submitted with his response to the motion

for summary judgment also fails. The Court rejects Plaintiff’s objection.

      Second, Plaintiff argues the updated policy was never in effect. The

Court finds scant evidence to support this claim. Plaintiff points to

Robert Porter’s testimony, but he left six months before Defendant

reasserted the policy. Plaintiff also cites his own testimony in which he

said drivers could choose their second run. (Dkt. 64 at 54:6–9.) But other

evidence shows Defendant did not give drivers this authority.           Mr.

Williams testified that the next-most-likely, on-time delivery policy was



                                    19
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 20 of 22




in effect. (Dkt. 55 at 43:12–17.) And, Defendant’s first requests for

admission stated that the updated policy was posted in March 2018.

Plaintiff did not respond to that request for admission and so they are

considered admitted. See Fed. R. Civ. P. 36(a)(3) (“A matter is admitted

unless, within 30 days after being served, the party to whom the request

is directed serves on the requesting party a written answer or objection.”).

The Court acknowledges Plaintiff tried to challenge this fact at summary

judgment. But, he had already admitted it by refusing to respond to the

request for admission. The Magistrate Judge properly found this fact

admitted. (Dkt. 82 at 8 n.5.)

     Even if Plaintiff had raised an issue of material fact as to whether

the policy was in effect, at bottom it does not matter. The issue is whether

Defendant fired Plaintiff because of his race. Whether the policy was in

effect is irrelevant as to whether Mr. Williams believed Plaintiff to be

insubordinate. Plaintiff admits that the dispatch office assigned him a

run that he did not complete. (Dkt. 64 at 99:10–14.) He admits that he

had a conversation with Mr. Williams and Mr. Bullard about that run.

(Id.) Mr. Williams testified that he found Plaintiff to refuse to take the

run, and Plaintiff presents no evidence to show that reason to be false or



                                    20
      Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 21 of 22




to show the actual reason was his race. (Dkt. 55 at 79:10–20.) The Court

rejects Plaintiff’s objection.

      Last,   Plaintiff   claims   Defendant   could    have   taken    other

disciplinary steps short of firing him. But it is not a court’s job to weigh

the wisdom of termination versus some other consequence. See Damon

v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir.

1999) (“We are not in the business of adjudging whether employment

decisions are prudent or fair.      Instead, our sole concern is whether

unlawful discriminatory animus motivates a challenged employment

decision.”). The Court rejects Plaintiff’s objection.

      Really, the Magistrate Judge put it just right: “The foundation of

Plaintiff’s pretext argument is that he was a hard-working, dependable

employee who deserved the right to choose his preferred route, and that

Defendant’s arbitrary enforcement of its run-assignment policies led to

his unlawful dismissal based on his race.” (Dkt. 82 at 29–30.) Plaintiff

has not shown that his termination and his race were connected. Flowers

v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1338 (11th Cir. 2015) (“Put

frankly, employers are free to fire their employees for a good reason, a

bad reason, reason based on erroneous facts, or for no reason at all, as



                                     21
       Case 1:19-cv-00339-MLB Document 89 Filed 09/15/20 Page 22 of 22




long as its action is not for a discriminatory reason.” (quotation marks

and citation omitted)). As a result, his claim fails.

V.     Conclusion

       The Court OVERRULES Plaintiff’s Objections (Dkt. 86) and

ADOPTS the Magistrate Judge’s Report and Recommendation (Dkt. 82).

The Court GRANTS Defendant’s Motion for Summary Judgment (Dkt.

45).

       SO ORDERED this 15th day of September, 2020.




                                     22
